
	
		I
		111th CONGRESS
		1st Session
		H. R. 1437
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a Southern Border Security Task Force to
		  coordinate the efforts of Federal, State, and local border and law enforcement
		  officials and task forces to protect United States border cities and
		  communities from violence associated with drug trafficking, gunrunning, illegal
		  alien smuggling, violence, and kidnapping along and across the international
		  border between the United States and Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Border Security Task Force Act of
			 2009.
		2.Southern Border
			 Security Task Force
			(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish a
			 Southern Border Security Task Force (in this Act referred to as the Task
			 Force) to coordinate the efforts of Federal, State, and local border
			 and law enforcement officials and task forces to protect United States border
			 cities and communities from violence associated with drug trafficking,
			 gunrunning, illegal alien smuggling, violence, and kidnapping along and across
			 the international border between the United States and Mexico.
			(b)Composition and
			 deployment
				(1)CompositionThe Task Force shall be comprised of
			 personnel from—
					(A)United States
			 Customs and Border Protection;
					(B)United States
			 Immigration and Customs Enforcement;
					(C)the Coast
			 Guard;
					(D)other Federal
			 agencies, as appropriate;
					(E)southern border
			 State law enforcement agencies; and
					(F)local law
			 enforcement agencies from affected southern border cities and
			 communities.
					(2)DeploymentThe
			 Secretary of Homeland Security shall deploy the Task Force along the
			 international border between the United States and Mexico in cities and
			 communities most affected by violence, as determined by the Secretary.
				(c)DirectorThe Secretary of Homeland Security shall
			 appoint as a Director of the Task Force an individual who is experienced and
			 knowledgeable in law enforcement generally and border security issues
			 specifically.
			(d)ReportNot later than 180 days after the date of
			 the establishment of the Task Force under subsection (a) and annually
			 thereafter, the Secretary of Homeland Security shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the effectiveness
			 of the Task Force in reducing the drug trafficking, gunrunning, illegal alien
			 smuggling, violence, and kidnapping along and across the international border
			 between the United States and Mexico as measured by crime statistics, including
			 violent deaths, incidents of violence, and drug related arrests.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Homeland Security $10,000,000 for each of fiscal years 2010
			 through 2014—
				(1)to establish and
			 operate the Task Force, including to provide for operational, administrative,
			 and technological costs to Federal, State, and local law enforcement agencies
			 participating in the Task Force; and
				(2)to investigate, apprehend, and prosecute
			 individuals engaged in drug trafficking, gunrunning, illegal alien smuggling,
			 violence, and kidnapping along and across the international border between the
			 United States and Mexico.
				
